Citation Nr: 1641230	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-32 266	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to rating in excess of 40 percent for service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual employability prior to July 12, 2016.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958 in the United States Marine Corps. 

These matters come before the Board of Veterans' Appeals (Board), on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Issue of entitlement to a total disability rating based on individual unemployability (TDIU) is inherent in the Veteran's claim for an increased rating, since he has been alleging that he is unable to work throughout the appeal period.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Although the Veteran was awarded TDIU effective July 12, 2016, entitlement to an earlier effective date has been properly raised by the record.  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, and as such, it has been listed on the title page.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a higher initial rating for his service-connected lumbar spine disability.  The Veteran last received a VA examination of his lumbar spine in May 2011.  See VA examination 1-5 (May 20, 2011).  Notably, during his hearing before the Board, the Veteran's representative stated that his condition had worsened.  See Hearing Transcript, 3 (July 27, 2016).  Consequently, the Veteran should be afforded a new VA examination to assess the current nature and severity of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The previously referenced evidence of record indicates that the Veteran's service-connected disabilities significantly impacted his ability to maintain or obtain substantially gainful employment prior to July 12, 2016.  Although he did not meet the threshold rating criteria for a schedular TDIU at the time it was first raised by the record, the Board finds the evidence warrants referral of his claim to the Director of Compensation Service for consideration of whether TDIU was warranted on an extraschedular basis, prior to July 12, 2016.  See VA treatment records, 1 (Apr. 20, 1998); see Notice of Disagreement, 1 (Sept. 4, 1998); see also Rating Decision, 2 (May 22, 1998); compare with 38 C.F.R. § 4.16(a), (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected lumbar spine disability.

2.  Refer to the Director of Compensation Service the matter of whether a TDIU was warranted on an extraschedular basis, prior to July 12, 2016, pursuant to 38 C.F.R. § 4.16(b).  Should the Director indicate that further evidentiary development is required, such development should be undertaken. 

3.  Then, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




